Judgment reversed on the law and the facts and complaint dismissed, with costs. In our opinion, the option to purchase was never exercised by Scott, and Scott’s offer to purchase by a different description contained in a contract proposed by him was never executed or accepted by the seller. There was, therefore, no meeting of the minds upon the essential elements of a contract and no enforcible contract was ever made. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Lazansky, P. J., Kapper, Hagarty, Carswell and Tompkins, JJ., concur. Settle order on notice.